1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   PEOPLE OF THE STATE OF                            Case No.: 18cv2050-JM (LL)
     CALIFORNIA, ex rel. The Regional
12
     Water Quality Control Board, San Diego            ORDER EXCUSING DEFENDANT
13   Region,                                           VEOLIA WATER NORTH
                                      Plaintiff,       AMERICA WEST LLC FROM
14
                                                       SETTLEMENT CONFERENCES
15   v.                                                INVOLVING OTHER PARTIES IN
                                                       THE INSTANT CASE AND TWO
16   INTERNATIONAL BOUNDARY AND
                                                       RELATED CASES
     WATER COMMISSION, UNITED
17
     STATES SECTION;
18   JOSE NUÑEZ, in his capacity as Acting
     Commissioner of the International
19
     Boundary and Water Commission, United
20   States Section,
21                                 Defendants.
22
23         The Court, having reviewed the Unopposed Motion to Excuse Defendant Veolia
24   Water North America-West, LLC from Settlement Conferences Involving Other Parties in
25   the Instant Case and Two Related Cases (“Motion”), and good cause appearing therefore,
26   ORDERS that:
27         1.    The Motion is GRANTED.
28

                                                   1
                                                                               18cv2050-JM (LL)
1          2.     Defendant Veolia Water North America-West, LLC (“Veolia”) is excused
2    from, and need not participate in, all settlement conferences involving the other parties in
3    the instant case and the two related cases, City of Imperial Beach, et al. v. The International
4    Boundary & Water Commission - United States Section, Case No. 18cv457-JM-LL, and
5    Surfrider Foundation v. The International Boundary & Water Commission – United States
6    Section, Case No. 18cv1621-JM-LL (the “Related Cases”), including without limitation
7    the case management conference scheduled on August 26, 2019 and the settlement
8    conference scheduled on September 9, 2019, absent a future order of the Court specifically
9    directing Veolia to appear and participate.
10         3.     Veolia is excused from, and need not comply with, any requirements relating
11   to future settlement conferences involving the other parties in the instant case and the
12   Related Cases, absent a future order of the Court specifically directing Veolia to comply
13   with such requirements.
14         IT IS SO ORDERED.
15
16   Dated: July 30, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                     18cv2050-JM (LL)
